Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/23/2021 has been entered.

Reasons for Allowance
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: the closest prior art of Straubinger et al. (US 2011/0288626) discloses a self-expandable prosthesis delivery apparatus comprising first and second shafts (41/42, 31/32) and a handle (70) comprising an adjustment mechanism (96) used to adjust curvature of the second shaft. The first shaft is allowed to move in a proximal direction relative to the second shaft and handle when the second shaft foreshortens as a result of the adjustment mechanism being actuated to increase curvature of the second shaft (proximal movement of first shaft allowed as a result of spring 97; see fig. 2 and [0106]-[0108]; see also office action dated 8/12/2020). However, the delivery device of Straubinger does not allow the prosthetic device (which is connected to stent holder 15; [0075]) to move in a proximal direction relative to the second shaft and the handle when the second shaft foreshortens as a result of the adjustment mechanism being actuated to increase the curvature of the second shaft. Berthaiume et al. (US 2013/0012925) discloses a delivery apparatus comprising first and second shafts (20, 18/22) and a handle (16), wherein the first shaft and a prosthetic device carried in the second shaft are allowed to move in a proximal . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHLEEN SONNETT HOLWERDA whose telephone number is (571)272-5576.  The examiner can normally be reached on M-F, 8-5, with alternate Fridays off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Houston can be reached on 5712727134.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







KSH 5/11/2021
/KATHLEEN S HOLWERDA/Primary Examiner, Art Unit 3771